 PRIDE CANDY AND TOBACCO CO67PrideCandy and Tobacco CompanyandRichardErnstCase 29-CA-1500August 14, 1969DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSBROWN AND ZAGORIAOn May 8, 1969, Trial Examiner Thomas SWilson issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's DecisionThereafter, the Respondent filed exceptions to theDecision and a supporting briefPursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panelThe Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committedThe rulings arehereby affirmed The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in the case, and hereby adopts thefindings,' conclusions, and recommendations of theTrial Examiner 2ORDERPursuant to Section 10(c) of the National LaborRelationsAct,as amended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, asmodifiedherein,andherebyorders that theRespondent, Pride Candy and Tobacco Company,Bayshore, New York, its officers, agents, successors,and assigns, shall take the action set forth in theTrialExaminer'sRecommendedOrder,assomodified1Inplaceof the present paragraph 1(a),substitute the following" (a)Discouragingappealstothecollective-bargaining representative having as theirpurpose the submission, presentation, and processingof grievances or otherwise policing the terms of acollective-bargainingagreementbydischarging,refusingtoreinstate,or in any other mannerdiscriminating against any of its employees in regardto their hire or tenure of employment, or any termor condition of employment "2Replace the period at the end of the presentparagraph1(c)oftheTrialExaminer'sRecommended Order, and at the end of the lastindented paragraph of the notice attached to theTrial Examiner's Decision, with a comma and addexcept to the extent that such right may beaffected by an agreement requiring membership inalabororganizationasaconditionofemployment as authorized in Section 8(a)(3) oftheAct, as modified by the Labor-ManagementReporting and Disclosure Act of 19593Add the following as paragraph 2(b), andreletter the following paragraphs accordingly"(b)Notify the above-named employee ifpresently serving intheArmed Forces of theUnited States of his right to full reinstatement uponapplication in accordance with the Selective ServiceAct and the Universal Military Training and ServiceAct, as amended, after discharge from the ArmedForces "4Add the following as the second indentedparagraph of the AppendixWE WILL notify the above-named employee ifpresently serving in the Armed Forces of theUnited States of his right to full reinstatementupon application in accordance with the SelectiveService Act and the Universal Military Trainingand Service Act, as amended, after dischargefrom the Armed Forces5Add the following paragraph as the thirdindented paragraph of the notice attached to theTrial Examiner's DecisionWE 'WILL NOT discourage appeals to thecollective-bargaining representative having as theirpurposethesubmission,presentationandprocessing of grievances or otherwise policing theterms of a collective-bargaining agreement bydischarging, refusing to reinstate, or in any othermannerdiscriminatingagainstanyofouremployees in regard to their hire or tenure ofemployment, or any terms or conditions ofemploymentTRIAL EXAMINER'S DECISIONThe Respondentexcepts tothe Trial Examiners credibilityfindings ItistheBoard s establishedpolicyhowevernot to overrule a TrialExaminers resolutions with respectto credibilityunless as is not the casehere the preponderance of all the relevant evidence convincesus that theresolutions are incorrectStandardDryWallProductsInc91NLRB544 enfd 188 F 2d 362 (C A 3)'In its exceptionsto the TrialExaminers Decision the Respondentcontendsfor the first time thattheBoard shoulddefer to anallegedsettlement of a grievance concerningthe discharge of the Charging PartyThe recordclearly indicates that the conferences asserted as a settlementdid not meet the standardsset forthinSpielbergManufacturingCompany112 NLRB 1080 Accordinglyapart from any other considerations wefind no merit in this contentionSTATEMENT OF THE CASETHOMAS S WILSON, Trial Examiner Upon a chargeduly filed on October 28, 1968, by Richard Ernst, anindividual, hereinafter referred to by the name or as theCharging Party, the General Counsel of the NationalLabor Relations Board, hereinafter referred to as theGeneral Counsel' and the Board, respectively, by theThis term specifically includes the attorney appearing for the GeneralCounsel at the hearing178 NLRB No 16 68DECISIONS OF NATIONAL LABOR RELATIONS BOARDRegional Director for Region 29, Brooklyn,New York,issued its complaint dated December 31, 1968, againstPride Candy and Tobacco Company hereinafter referredtoastheRespondentThe complaint alleged thatRespondent had engaged in and was engaging in unfairlabor practices affecting commerce within the meaning ofSections 8(a)(l) and(3) and 2(6) and(7)of the LaborManagement RelationsAct, 1947, asamended, hereinreferred to as the ActRespondent duly filed an answer admitting certainallegations of the complaint,but denying the commissionof any unfair labor practicesPursuant to notice,a hearing thereon was held beforeme in Brooklyn,New York,on February 20, 1969 Allpartiesappeared at the hearing,were represented bycounsel,and were afforded full opportunity to be heard, toproduce and cross-examine witnesses,and to introduceevidencematerial and pertinent to the issuesAt theconclusion of the hearing oral argument was waived Abrief was received from General Counsel on March 12,1969No brief was received from RespondentUpon the entire record in the case and from myobservation of the yitnesses,Imake the followingfFINDINGSOF FACT o,IITHE Bt j iNESS OF RESPONDENTPride Candy and Toba co Company is,and has been atall times material_her-"a corporation duly organizedunder, and existing by virtue of, the laws of the State ofNew York Atall times material herein, Respondent hasmaintained its principal office and place of business at 137FourthAvenue,in the town of Bayshore,County ofSuffolk, State of New York,herein called the Bayshorewarehouse,where it is engaged in the sale and distributionatwholesale of candy and tobacco products and otherrelated productsDuring the past year,which period isrepresentativeofq sannualoperationsgenerally,Respondent,in the course and conduct of its business,purchased and caused to be transported and delivered toitsBayshore warehouse,candy,tobacco products, andother goods and materials valued in excess of $50,000, ofwhich goods and materials valued in excess of $50,000were transported and delivered to its Bayshore warehousein interstate commerce directly from States of the UnitedStates other than the State of New YorkThe complaint alleged,the answer admitted,and I findthatRespondent is and has been at all times materialherein an employer engaged in commerce within themeaning of Section 2(2), (6), and(7) of the ActIITHE UNION INVOLVEDConfectioneryandTobaccoDriversandWarehousemen, Local 805, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, herein called the Union, is and has been at alltimesmaterial herein a labor organization admitting tomembership employees of RespondentIIITHE UNFAIR LABOR PRACTICESA The FactsRobert Schwartz has been in the candy and cigarettebusiness since the age of 10 when he began working on thedelivery truck for a company owned by his fatherWhenhis father sold the business, Schwartz became the driver ofdelivery truck for the purchaser During his last year ofemployment as such driver, Schwartz had Richard Ernston the truck with him as his assistantInDecember 1967 Schwartz founded Respondent ofwhich he is the president and owner At that time Ernstbecame Respondent's delivery driverOn March 21, 1968, Respondent recognized the Unionas the collective-bargaining agent for its employees andexecuted the contract between the Union and theEmployersAssociationofwhichRespondentwas amember The contract, which contained a union-securityclause, was by its terms to expire on September 21, 1968Prior to that the Union notified Respondent that thecontract would remain in full force and effect until thesucceeding contract negotiations were completed 2During the summer of 1968 Respondent appears tohave operated its business with Schwartz and his wife,also his secretary, handling the orders by telephone andmaking up such orders, two route salesmen, Schwartz'cousin, a high school student, assisting with the making upof orders, a warehouseman, and Ernst making deliveries 5days a week and in his spare time also making up ordersSchwartz himself described Respondent's relationshipwith Ernst as followsA Mr Ernst, when he was working for me on thetruck,was a very satisfactory worker, never had aproblemAnd the first six months I'd say, working onthe truck as a driver we didn't have any problem eitherHe was well liked There was really no great problemsat all It's just in the last couple of morths when heseen this fellow, Teddy, work, he felt that Teddyshouldn't be helping me at all, the heck with thecustomers, he wanted his overtimeAlso,according to Schwartz, the trouble at theRespondent'sbeganwhenRespondent hired a newreplacement salesman whose prior employer had informedSchwartz prior to hiring that this salesman was "a unioninstigator " According to SchwartzTHEWITNESS I don't know I think it's because I hadanother salesman working for me that was giving Ernstsome information, I think, on Union contracts andwhat he's entitled to, and he wanted Ernst to geteverything he had coming to him, and there was a fewlittle things that I don't think I was giving him that he[Ernst] wantedOn September 16, Monday, Schwartz asked Ernst tomake Respondent's Saturday deliveries and Ernst agreedto do so 'On that same day Ernst for the first time say"Teddy"inthe f plantmakingup an order and learned inconversation that he was the manager of a neighboring7-11Storeand had been purchasing supplies fromRespondent for several monthsOn the afternoon of September 17 Ernst returned to thewarehouse after making some deliveries expecting to findsome 14 to 17 further deliveries to make There werenoneMaureen Schwartz told him that there were nomore deliveries to be made that day and asked that hedrop off a bill on his way home Bob Schwartz was not atthe warehouseMaureen stated that Bob was making thedeliveriesWhen he arrived at home Ernst telephoned theThe succeeding contract was actually executed by Respondent onOctober 23 1968'Saturdays had been Ernst s day off The Saturday deliveries apparentlyhad been made by a nonunion driver named Phil'Teddy s lastname was never given PRIDE CANDY AND TOBACCO CO.69plant tellingMaureen that he did not see how it waspossible for Bob to have made the deliveries as he did nothave a truck or a car available to him and asked to haveBob call him back. When Bob Schwartz called back hetold Ernst that Teddy had made the other deliveries thatday, that he was breaking Teddy in as a salesman, andthat Teddy had -only made those deliveries to help himout that day because we were running behind." Ernstcomplained that he did not want a nonunion man makingdeliveriesbecause this was cutting into Ernst's pay.Schwartz stated that "this was not going to be a normalpractice, that he had only done the one day and it wouldnot be repeated." Ernst replied that "if it would not berepeated, it was all right but that otherwise I will have tocall the Union and complain about it."Then on Thursday, September 19, Ernst returned to thewarehouse about 2 p.m. after completing his deliveries andwas put to making up orders. He discovered that ordersalreadymade up were placed in two separate piles. Heinquired as to why there were two separate piles and wastold by Bob Schwartz that he, Schwartz, was going todeliver one pile himself. Soon thereafter Teddy came intothewarehouse. Thereupon Ernst told Schwartz that herealized that Teddy was going to deliver the second pile oforders in his own Ford Econoline truck because Schwartzhad neither truck nor car in which to make the deliveries.Schwartz said that ".if he [Schwartz] wanted Teddy todeliver them, Teddy would deliver them, that this was hiscompany and he would do as he liked." Ernst threatenedthat he "would call the Union because he did not wantthisman taking my work away from me." Schwartzreplied that, if Ernst called the Union, " I am going tofire you." Ernst said that he was going to call the Union.Ernst left the warehouse and called the union hall butwas unsuccessful in getting Business Agent Ornstein as hewas out of the office. Ernst returned to the warehouse andproceeded to make the deliveries of both piles of orders.On Friday, September 20, Ernst succeeded in reachingOrnstein by telephone and explained his problem. Ornsteinsaid that the negotiations of the new contract were on andthathewould take care of the problem as soon aspossible.SubsequentlyonFriday,September 20, Schwartzinformed Ernst that he did not want Ernst working onSaturday as he was going to make the deliveries himselfusing the truck. Ernst answered that he had found outthat Schwartz did not drive the truck on Saturdays buthad a person by the name of Phil driving the truck andmaking the deliveries which Ernst complained was notright or in accord with the union contract and that Ernstshould be making the deliveries. Ernst threatened that hewould call the Union if Schwartz insisted on Phil'smaking the deliveries. Schwartz replied that "this was hiscompany, he would run it, that the Union contract meantnothing to him, it was nothing but a piece of paper." Healso stated he had no intention of abiding by the contractand again threatened to fire Ernst if Ernst telephoned theUnion.When Ernst reported for work on Monday, September23,Schwartz told him that he, Schwartz, realized thatErnst had called the Union and said he thought Ernst wasa "wise guy" for calling them and that he, Schwartz, wasgoing to fire Ernst. Ernst replied that, according to theunion contract, Schwartz would have to give him 2 weekswritten notice if he wanted to discharge him and wouldalso have to give the Union 2 weeks written notice withthe statement of the causes of the discharge in accordancewith the contract. Schwartz replied, "Well, we'll see."With that exchange completed, Ernst went about hisbusiness of making deliveries.Sometimeon the afternoon of September 27,5Schwartz, who testified that he was out making a specialdelivery of a telephone order, came upon Ernst sittingreading a newspaper and drinking a cup of coffee inRespondent's truck parked on Mattatuck Road. Schwartzstopped and asked Ernst what he was doing. The answerwas that Ernst was taking the remainder of his lunchhour. Schwartz asked if he had any more deliveries tomake. Ernst replied that he had two more.Schwartz thereupon left and proceeded to the nearesttelephone where he called the Union and reported that" This fellow is costing me a lot of money" and that hehad caught Ernst "goofing off." According to Schwartz,the union official told him to send the Union a letternotifying it of Ernst's suspension and to suspend him as ofFriday night.When Ernst finished his two deliveries he returned tothe warehouse and was informed by Schwartz that he hadbeen ; "suspended" for 1 week. When Ernst inquired as tothe cause of the suspension, Schwartz stated, "You wereparked there and you were goofing off on the job." Ernstasked what a suspension meant and asked to see the unioncontract. Schwartz told Ernst, " I called the Union andtold them I was going to suspend you." Ernst agreed toaccept the suspension in accordance with the terms of thecontract.On the day of September 27 Respondent wrote theUnion as follows:This is to inform you that we are suspending RichardErnst, truck driver, as of Friday, September 27, 1968 at6 p.m. This was done as per Mr. Daniel Ornstein'sinstructions by phone on Sept. 27, 1968 at 4:30 P.M.On Monday, September 30, Ernst got in touch withOrnstein by telephone and explained what had happened.At Ornstein's request Ernst attended a union meeting thatnight and saw Ernst personally about the matter. Ornsteintold him to call back on October 3.On October 3 Respondent sent the following letter tothe Union:Please be advised that we have this day, Wed.October 3, 1968, discharged Richard Ernst, driver forlack of business.Schwartz testified that the Union had instructed him touse the excuse of " lack of work" in making the dischargeof Ernst. There is no proof in this record, other than thefact that Respondent had at some time unspecified lostone customer, that Respondent's business had fallen off.When Ernst got in touch with Ornstein on October 3,as requested,Ornstein told him that Schwartz hadexplained to him that he was only a small business man,could not afford to pay a union driver or to pay overtime,and that he was going back to making deliveries himselfand wanted to lay Ernst off because he could not afford aunion driver. According to what he was told by Ornstein,Schwartz had offered to pay Ernst 1 week's salary if Ernstwould agree. Ernst agreed on the condition that Schwartzcouldnot afford a union driver. Ernst subsequentlyreceived 1 week's pay from Schwartz.Within 2 or 3 weeks thereafter, however, Ernstdiscovered that Schwartz had hired a full-time driver tomake the deliveries previously made by Ernst. There is noquestion but that Schwartz was not making the deliverieshimself.'Ernst testified that it was about 3:30 p.m. whereas Schwartz testifiedthat it was4:20 p.m. 70DECISIONS OF NATIONAL LABOR RELATIONS BOARDErnst has never been reinstated.B. ConclusionsAs found above, Schwartz himself testified, after sayingthat Ernst was a "very satisfactory worker, never had aproblem," that "it's just in the last few months when heseen this fellow, Teddy, work, he [Ernst] felt that Teddyshouldn'tbehelpingme at all, the heck with thecustomers, he wanted his overtime."This testimony confirms perfectly that given by Ernst.The reference in the Schwartz testimony is to the identicaleventwhichErnst testified triggered his trouble atRespondent's, namely, the September 16 employment ofTeddywithErnst'sprompt attempt to police thecollective-bargainingagreement togetherwithErnst'sthreat to call in the Union, a development which Schwartzadmittedly did not want and resented. Despite havingexecuted the agreement, that contract was to Schwartz"nothing but a piece of paper." Admittedly Schwartzintended and desired to handle his employment problemsby himself without let or hinderance from the Union orfrom the collective-bargaining agreement.When Ernstcarried out his threat and the Union did enter the picture,Schwartz referred to Ernst as a "wise guy." Eleven daysafter the problem arose in this manner this "verysatisfactoryemployee"wassuspendedandthendischarged. It is quite clear from all the facts that theErnst's threat, and subsequent fulfillment of that threat,constituted a part, at least a substantial part, of themotivation behind the discharge of Ernst on September27.6Imake the above findings upon a consideration of onlythe undenied testimony of both Ernst and Schwartz. TheSchwartz' denial that he ever made a threat to dischargeErnst if he went to the Union with the existing problemhas thus played no part in the above determination. Infact, ifmade, this threat to discharge would only becorroborative of the admitted reaction of Schwartz to theErnst'sgrievanceoverhisown loss of work, theemploymentofnonuniondrivers,and the allegedviolationsofthecollective-bargainingagreement.However, as the threat to discharge is the sole disputedtestimony in this record and is material on the question ofmotivation, this conflict in testimony should be resolvedalthough it is not determinative of the question ofmotivation.Ernst impressed me as a witness candidlytelling the truth whether favorable or not. On the otherhand, Schwartz impressed me as a witness telling the truthmost of the time but seeking ways, means, and/or excusestoobliterate the rather patent discrimination he hadpracticed upon Ernst. In short I credit Ernst and find thatSchwartz did make the threat to fire in order to keep theproblem out of the hands of the Union as Schwartzdesired.This was a clear violation of Section 8(a)(1) ofthe Act.InadditionSchwartz came up with a number ofmatters which he contended "caused" the discharge ofErnst: (1) the afternoon lunch hour on September 27; (2)alleged shortages in deliveries;(3) alleged stealing of twoone-half cartons of cigarettes; (4) Respondent's inability toafforda full-time driver; and (5) "lack of work."Examination proves each of these to be unproven or`Despite the verbiage used by Schwartz on September 27 and in theletterdated September 27, 1 am convinced and, therefore, find thatRespondent discharged Ernst on September 27 although paying him untilOctober 3 when the discharge was finalized in words.untrue.There was no denial of the fact that it was normalpractice for the driver to split his lunch hour, half in themorning and half in the afternoon. In fact it is undeniedthat Ernst learned this practice from Schwartz. Such wasnormal, unobjectionable procedure-until Schwartz choseto use it as an excuse to "suspend" Ernst on September27.Unfortunately shortages in deliveries is also a normaloccurrence.The causes for such shortages are almostwithout number.Among them, of course, would becarelessness inmaking up the orders, merchandise lostenroute due to careless tying up the packages, and/orthefts by the drivers. Allegedly these shortages, accordingtoSchwartz, increased about the time of Teddy'semployment. Actually there is no evidence proving thatthey did or did not, in fact, increase. As shown below,Schwartz apparently did not intend to impute dishonestyto Ernst. It is undenied, in any event, that Respondenttrusted Ernst sufficently to have him make bank depositsforand on behalf of Respondent running into thethousands of dollars.Then there was an incident testified to by Schwartzthat, after the employment of Teddy, when one Jerome(Jerry) Seidenberg told Schwartz that he, Jerry, had seenErnst take two one-half cartons of cigarettes in the plant.Schwartz' testimony, of course, was rank hearsay becauseJerry did not testify. Both Schwartz and Ernst testified,without objection except from this Trial Examiner, toalmostdiametricallyoppose conversations each hadallegedly had with Jerry thereafter. In the first place suchhearsay testimony is not probative on the question of thehonesty of Ernst. But this conflict arising from thishearsay testimony appears to have been resolved inErnst's favor by the fact that Jerry failed to testify, thatMaureen Schwartz and Teddy also failed to corroboratetheSchwartz'hearsay testimony even though bothallegedlyhad been present during the Schwartz-Jerryconversation as well as the fact that following thesealleged conversations, Jerry suddenly ceased working forSchwartz.And finally Schwartz himself disposed ofwhatever question existed when he testified, "I had noreason to believe he, [Ernst] was dishonest. He was honestto the best of my knowledge ...."Schwartz' next reason for the discharge, Respondent'salleged inability to pay for a driver, was proved patentlyfalse when Respondent hired a replacement promptly afterdischarging Ernst.'Finallythe"lackofwork"excusegivenbyRespondentin itsletter of October 3 to the Union wasalso proved false by the prompt employment of a driverafter the discharge of Ernst.As the Board took occasion to remind me not too longago,' the law is now well settled that even a rank-and-fileemployee isengaging inprotected concerted activitieswhen he attempts to police or enforce the terms of thecollective-bargaining agreement then in force between hisbargainingrepresentative and his employer and that saidemployer violates Section 8(a)(1) and (3) if it dischargesthat employee forengagingin such protected concerted'Schwartz also was not telling the truth when he allegedlytold the Unionthat he,Schwartz,was going to make the deliveriesthereafterhimself. Butthis testimony is also rankhearsaybecauseOrnstein to whom thestatement was allegedly made priorto October 3 did not testify.'N.L.R.B.v.Interboro Contractors,Inc., 388F.2d 495 (C.A. 2), enfg.157 NLRB 1295. PRIDE CANDY AND TOBACCO CO.activities.'This is exactly what occurred in the instantcase.Iam convinced, and therefore, conclude that onSeptember 27, 1967, the Respondent discharged Richard;Ernst because of his union membership and activities andbecause of his efforts to police the collective-bargainingagreement existing by and between Respondent and theUnion as well as because of his threat and its fulfillmentto take Respondent's alleged violations of that agreementto the Union. Such discharge is in violation of Section8(a)(3) and (I) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section III,above,occurring in connectionwith the operationsdescribed in section 1, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labordisputes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices,Iwill recommendthatRespondentceaseand desist therefrom and that it take certainaffirmative action designed to effectuate the policies of theAct.Having found that Respondent discriminated in regardto the hire and tenure of employment of Richard Ernst bydischarging him on September27, 1968,because of hismembership in and activities on behalf of the Union andparticularly for his action in calling in the Union to policetheexistingcollective-bargainingagreementbetweenRespondent and the Union despite Respondent's objectionthereto,Iwillrecommend that Respondent offer toRichard Ernst immediate and full reinstatement to hisformerorsubstantiallyequivalentposition,withoutprejudice to his seniority or other rights and privileges,and make him whole for any loss of pay he may havesuffered by reason of said discrimination against him bypayment to him of a sum of money equal to that which hewould have earned from the date of the discriminationagainst him to thedate ofhis reinstatement,less his netearnings during such period(excluding the period betweenSeptember27 and October3,1968),in accordance withthe formula set forth inF.W.WoolworthCompany,90NLRB289, with interest thereon at 6 percent per annum.Because of the variety of the unfair labor practicesengaged in by Respondent,Isense an opposition byRespondentto thepolicies of the Act in general, andhence I deem it necessary to order Respondent to ceaseand desist from in any manner infringing upon the rightsguaranteed its employees in Section7 of the Act.Uponthe foregoing findings offactand upon the entirerecord,Imake the following:CONCLUSIONS OF LAW1.ConfectioneryandTobaccoDriversandWarehousemen, Local 805, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, is a labor organization within the meaning ofSection 2(5) of the Act.712.By discriminating in regard to the hire and tenure ofemployment of Richard Ernst by discharging him . onSeptember 27, 1968, because of his membership in andactivities on behalf of the Union and particularly becausehe threatened to, and did, call in the Union to police thecollective-bargaining agreement existing by and betweenRespondent and the Union, Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(3) and (1) of the Act.3.By threatening Richard Ernst with discharge if heshouldcallthecollective-bargainingagentoftheemployees in to police its collective-bargaining agreementwith Respondent, Respondent has engaged in interference,restraint,andcoercion in order to discourage itsemployees from engaging in union membership andactivities in violation of 8(a)(1) of the Act_RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law and the entire record in this case, Irecommend that Pride Candy and Tobacco Company,Bayshore,County of Suffolk, State of New York, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Discharging or otherwise discriminating in regard tothe hire and tenure of employment or of any term orcondition of employment of its employees because of theirmembership in or activities on behalf of the Union hereinor of any other labor organization of their choice.(b) Threatening any of its employees with discharge inthe event such employee should call upon his bargainingrepresentativetopolicethecollective-bargainingagreementbyandbetweenRespondentand thatrepresentative in violation of Section 8(a)(l) of the Act.(c) In any other manner interfering with, restraining, orcoercing its employees in the exercise of the rightsguaranteed them by the Act.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a)Offer Richard Ernst immediate and unconditionalreinstatement to his former or substantially equivalentposition, without prejudice to his seniority or other rightsand privileges, and make him whole for any loss ofearningshemay have suffered by reason of thediscrimination against him in the manner set forth in thesection of this Decision entitled 66 The Remedy," withinterest thereon at 6 percent per annum.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypaymentrecords,timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Recommended Order.(c) Post at its plant in Bayshore, New York, copies ofthe attached notice marked 66 Appendix."' ° Copies of saidnotice, on forms provided by the Regional Director forRegion 29, after being duly signed by Respondent'srepresentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutivedaysthereafter,inconspicuousplaces,includingallplaceswhere notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material."In the event that this Recommended Order is adopted by the Board,'PriceBrothersCompany,175 NLRB No. 47thewords "a Decision and Order" shall be substituted for the words 72DECISIONS OF NATIONALLABOR RELATIONS BOARD(d)Notify theRegionalDirector for Region 29, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith."IT. IS FURTHER RECOMMENDEDthat,unlessRespondentnotifies saidRegionalDirector within 20 days from thereceipthereofthatitwilltaketheactionhererecommended, the Board issue an order directingRespondent to take the action here recommended." the RecommendedOrder of aTrialExaminer" in the notice. In thefurther event that theBoard'sOrder isenforced bya decree ofa UnitedStates Courtof Appeals, the words .",a Decree of the United States Courtof AppealsEnforcing an Order"shall be substituted for the wordsaDecision andOrder.""In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read:"Notifysaid RegionalDirector,inwriting,within 10 days from the date of this Order,what stepsRespondenthas takento comply herewith."APPENDIXNOTICE TO ALLEMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL offer Richard Ernst his former orsubstantially equivalent position, without prejudice tohis seniority or other rights and privileges, and WE WILLpay him for any loss of pay hemayhave sufferedbecause of our dicrimination against him togetherwith interest ; thereon at 6 percent per annum.WE WILL NOT threaten any of our employees withdischarge in the event that they call in their chosenbargainingrepresentativetopolicethecollective-bargainingagreementbyandbetweenourselves and that bargaining representative.WE WILL NOT in any manner interfere with, restrain,,or coerce our employees in the exercise of the right toself-organization, to form labor organizations, to joinor assist the Charging Party herein, or any other labororganization,tobargaincollectivelythroughrepresentatives of their own choosing, and to engage inother concerted activities for the purposes of collectivebargainingor other mutual aid or protection or torefrain therefrom.DatedByPRIDECANDYANDTOBACCO COMPANY(Employer)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, 16 Court Street,Fourth Floor, Brooklyn, New York 11201, Telephone212-596-5387.